     Case 3:19-cv-01230-BEN-BGS Document 17 Filed 10/21/19 PageID.66 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   KELISSA RONQUILLO,                                  Case No.: 3:19-cv-1230-BEN-BGS
     individually and on behalf of all others
12
     similarly situated,                                 ORDER GRANTING JOINT
13                                      Plaintiff,       MOTION TO DISMISS WITHOUT
                                                         PREJUDICE DEFENDANT FIRST
14   v.                                                  IMPRESSIONS MARKETING
15                                                       GROUP, LLC AND GRANTING
     LYFT, INC.,
                                                         LEAVE TO AMEND COMPLAINT
16   FIRST IMPRESSIONS MARKETING
                                                         [Doc. 13]
     GROUP, LLC, and
17
     BOOMSOURCING, LLC,
18                                   Defendants.
19
20         Plaintiff Kelissa Ronquillo and Defendant First Impressions Marketing Group, LLC
21   jointly move to dismiss Defendant First Impressions Marketing Group, LLC only without
22   prejudice.1 In addition, the parties jointly request leave to amend the Complaint to include
23   the correct entity, First Impression Interactive, Inc. The motion is GRANTED, and
24   Defendant First Impressions Marketing Group, LLC is DISMISSED without prejudice.
25
26
           1
27             Defendant Boomsourcing, LLC has not yet responded to the Complaint or
     otherwise appeared in this action. On October 15, 2019, the parties notified the Court of
28   Plaintiff and Defendant Lyft’s settlement.
                                                     1
                                                                              3:19-cv-1230-BEN-BGS
     Case 3:19-cv-01230-BEN-BGS Document 17 Filed 10/21/19 PageID.67 Page 2 of 2



 1   Plaintiff may amend her Complaint within 5 days of this Order, but only to substitute First
 2   Impressions Interactive, Inc. for the previously and mistakenly named Defendant First
 3   Impressions Marketing Group, LLC.
 4         IT IS SO ORDERED.
 5
 6   Date: October 21, 2019                _______________________________
                                                HON. ROGER T. BENITEZ
 7
                                                United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
                                                                             3:19-cv-1230-BEN-BGS
